DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
As directed by the amendment received on January 10, 2022, claims 4-7 and 9 have been amended.  Accordingly, claims 4-9 are currently pending in this application.
Response to Amendment
The amendments filed with the written response received on January 10, 2022, have been considered and an action on the merits follows.  Any objections and rejections previously put forth in the Office Action dated September 10, 2021, are hereby withdrawn unless specifically noted below.
Claim Objections
Claim 4 is objected to because of the following informalities:
At line 5, “said opening of said first end” and “said opening of said second end” should instead read “an opening of said first end” and “an opening of said second end”, respectively;
At line 11, “said forend of said crossbow” should instead read “said crossbow forend” to better agree with the previously introduced terminology;
At lines 11-12, “the user’s forearm” should instead read “a user’s forearm”; and
At line 12, “said forend of said crossbow” should instead read “said crossbow forend” to better agree with the previously introduced terminology.
Claim 6 is objected to because at lines 4, “the forend of a crossbow” should instead read “said crossbow forend” to better agree with the previously introduced terminology.
Claim 7 at line 5, “said forend of said crossbow” should instead read “said crossbow forend” to better agree with the previously introduced terminology.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitations “said first side of said crossbow forend and said second side of said crossbow forend two opposing sides of said crossbow forend” at lines 7-9.  It is unclear what is meant by “two opposing sides of said crossbow forend” at the end of the limitation, as it is grammatically awkward or contains a typographical error.  As a result, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  Various suggested corrections include deleting the portion reciting “two opposing sides of said crossbow forend”; the portion of 
Claim 5 is similarly rejected for being dependent on a rejected claim.
Claim 6 recites the limitation “positioned generally at an angle between fifteen and forty five degrees” at lines 2-3.  The use of the word “generally” makes it unclear how far an angle can deviate from the claimed range and still be considered “generally at an angle between fifteen and forty five degrees”.  What is more, the term “generally” is not explicitly defined in the application as originally filed.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  It is suggested that the word “generally” be removed from the claim.  For the purposes of examination, the limitation will be interpreted according to the suggested language above.
Claim 7 recites the limitation “said two sections of opposing fasteners” at lines 2-3.  It is unclear if the limitation is meant to refer back to the previously introduced “two sections of fasteners”, or if it is meant to refer to some other opposing fastener structures.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  If meant to refer back to the previously introduced term, it is suggested that the limitation instead read “said two sections of fasteners”.  For the purposes of examination, the limitation will be interpreted according to the suggested language above.
Claim 8 recites the limitation “said opposing fasteners” at line 2.  It is unclear if the limitation is meant to refer back to the previously introduced “two sections of fasteners” of claim 7, or if it is meant to refer to some other opposing fastener structures.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  If meant to refer back to the previously introduced term, it is suggested that the limitation instead read “each of said two sections of fasteners”.  For the purposes of examination, the limitation will be interpreted according to the suggested language above.
Claim 9 recites the limitation “said opposing fasteners” at lines 1-2, line 2, and line 3.  It is unclear if these limitations are meant to refer back to the previously introduced “two sections of fasteners” of claim 7, or if they are meant to refer to some other opposing fastener structures.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  If meant to refer back to the previously introduced term, it is suggested that the limitation instead read “each of said two sections of fasteners”.  For the purposes of examination, the limitation will be interpreted according to the suggested language above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 4-9, as best can be understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 4,805,338 to Schublom (hereinafter, “Schublom”).
Regarding claim 4, Schublom teaches a sleeve (Figs. 1-2; Abstract; mitt (10)) for use with a crossbow, said crossbow having a crossbow forend with a top side being proximate to a bowstring and a first side and a second side extending from said top side (this limitation is interpreted as intended use; mitt (10) is structurally capable of being used with a crossbow as recited), said sleeve comprising: a first end (See annotated Fig. 2 of Schublom below; end of mitt proximate seams (30, 31)) and a second end (end of mitt proximate cuff (40)), wherein said sleeve defines a passageway extending between said opening of said first end and said opening of said second end and defining a tube shape (Figs. 1-2; interior of mitt extending between first and second ends; each of first and second ends comprise openings to define a tube shape); wherein said first end of said sleeve is configured to attach said sleeve to said first side of said crossbow forend and said second side of said crossbow forend two opposing sides of said crossbow forend (Fig. 2; mitt (10) is structurally capable of attaching to a crossbow forend at first and second sides of the crossbow forend via hook and loop fasteners along edges of seams (30, 31)); said second end of said sleeve being configured for insertion of a user's hand through said passageway to grip said forend of said crossbow such that said sleeve circumvolves the user's forearm when the user is grasping said forend of said crossbow (Fig. 1; second end of mitt (10) is configured to insertion of a user’s hand through the passageway formed in the interior of the mitt to grip the forend of a crossbow; the mitt is able to circumvolve the user’s forearm when the user is grasping the forend of a crossbow as described above).

    PNG
    media_image1.png
    370
    562
    media_image1.png
    Greyscale

Annotated Fig. 2 of Schublom
Regarding claim 5, Schublom further teaches wherein said first end of said sleeve is configured to attach to said first side and said second side of the crossbow forend via hook and loop fasteners (first end of mitt (10) is structurally capable of attaching to first and second sides of the recited crossbow forend via hook and loop fasteners along edges of seams (30, 31)).
Regarding claim 6, Schublom further teaches wherein said passageway extending between said first end and said second end is configured to be positioned generally at an angle between fifteen and forty five degrees to an axis of the crossbow forend when said first end of said sleeve is attached to the forend of a crossbow (mitt (10) is formed of a flexible, fabric body; therefore, the meet is flexible and is capable of being manipulated to be generally at an angle between fifteen and forty five degrees to an axis of a crossbow forend when attached to said crossbow forend; See Schublom, claim 1).
Regarding claim 7, further Schublom teaches wherein said sleeve is configured to attach to said crossbow forend by two sections of fasteners, wherein each of said two sections fasteners comprise a first section configured for mating engagement with a second section (mitt (10) includes a portion of hook and loop fasteners at seams (30, 31); each portion is configured for mating engagement with another portion, i.e., any corresponding hook and loop portion), wherein said first section of each fastener is configured for attachment to said forend of said crossbow, wherein said second section is attached to said first end of said sleeve (portions of hook and loop fasteners on seams (30, 31), i.e., second sections, are attached at first end of mitt (10) and are capable of mating engagement with another corresponding hook and loop portion (i.e., a first section) on another object such as a crossbow; Examiner notes that the crossbow structure including the first section of the fastener is not positively recited in the claim and is only recited as part of functional limitations in the claims).
Regarding claim 8, further Schublom teaches wherein said first section and said second section of said opposing fasteners are configured for releasable mating engagement (portions of hook and loop fasteners on seams (30, 31), i.e., second .
Regarding claim 9, further Schublom teaches wherein said first section of said opposing fasteners comprises a loop, wherein said second section of said opposing fasteners comprises a hook, wherein said opposing fasteners comprise hook and loop fasteners (portions of hook and loop fasteners on seams (30, 31), i.e., second sections, include hooks and loops that are capable of mating engagement with corresponding loops and hooks, respectively, of a corresponding hook and loop portion (i.e., a first section) on another object such as a crossbow).
Response to Arguments
In view of Applicant’s amendment, the search has been updated, and new prior art has been identified and applied.  Applicant’s arguments, filed January 10, 2022, with respect to the rejection of the claims under 35 USC § 102 have been fully considered but are moot in view of the new grounds of rejection, as Applicant’s arguments appear to be drawn only to the newly amended limitations and previously presented rejections.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  USPN 5,699,632 to Stout et al. is directed to an insulated mitt for cooperating with a handle, the mitt forming a tube with an opening having a fastener at a distal end, wherein the fastener may include hook and loop fasteners.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MARCHEWKA whose telephone number is (571) 272-4038. The examiner can normally be reached M-F: 8:30AM-5:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON T OSTRUP can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MARCHEWKA/Examiner, Art Unit 3732

/JAMESON D COLLIER/Primary Examiner, Art Unit 3732